GENOVESE, J.,
dissents and assigns the following reasons.
hThe majority finds no abuse of discretion by the trial court in its award of general damages in this case. I disagree.
The trial court stated the following in making its award for Ms. Isaac’s pain and suffering:
So, basically, what I’m saying is, at best, we’re looking at maybe a couple of months of aggravation of a pre-existing condition. I cannot exclude the fact that she may have been injured.
I’ll make an award of fifteen hundred dollars ($1500) pain and suffering for the aggravation of the pre-existing condition.
In my view, “a couple of months” aggravation of pre-existing injuries to plaintiffs knees and low back not only warrants but substantiates a general damage award for pain and suffering in excess of $1,500.00. I find such an award to be an abuse of discretion and- would increase the award threefold.